TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 7, 2014



                                     NO. 03-13-00345-CR


                                     James Alba, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
            AFFIRMED; MODIFIED, AND AS MODIFIED, AFFIRMED --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error requiring reversal

in the court’s judgments of conviction for Counts Six, Seven, and Eight. Therefore, the Court

affirms the trial court’s judgments of conviction for Counts Six, Seven, and Eight. However,

there was error that requires correction in the judgments of conviction for Counts One, Two,

Three, Four, and Five. Therefore, the Court modifies the trial court’s judgments of conviction

for Counts One, Two, Three, Four, and Five as follows: to delete “CONSECUTIVELY” and

instead reflect that the sentence shall run “CONCURRENTLY” and to delete the cumulation

order. The judgments, as modified, are affirmed. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.